Exhibit 10.4

 

COLLATERAL ASSIGNMENT OF PATENTS

 

COLLATERAL ASSIGNMENT OF PATENTS, dated as of September 3, 2020 (“Agreement”),
between Purple Innovation, LLC, a Delaware limited liability company (together
with its successors and assigns, the “Assignor”), and KeyBank National
Association, as administrative agent (together with its successors and assigns
in such capacity, the “Administrative Agent”), for the benefit of the Secured
Creditors (as defined in the Security Agreement referred to below):

 

RECITALS:

 

(1) This Agreement is made pursuant to the Credit Agreement, dated as of
September 3, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Assignor (together with its
successors and assigns, the “Borrower”), Purple Innovation, Inc., a Delaware
corporation (“Holdings”), the lenders party thereto (the “Lenders”), and the
Administrative Agent.

 

(2) In connection with the Credit Agreement, the Assignor is a party to a Pledge
and Security Agreement, dated as of September 3, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Assignor, Holdings, the other Grantors party thereto and the
Administrative Agent, pursuant to which the Assignor has granted to the
Administrative Agent, for the benefit of the Secured Creditors, a continuing
security interest in, assignment of and lien on substantially all of its assets,
whether now owned or existing or hereafter acquired or arising.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Assignor hereby covenants and
agrees with the Administrative Agent and the other Secured Creditors as follows:

 

Section 1. Defined Terms. Terms used herein without definition shall have the
respective meanings ascribed thereto in the Security Agreement.

 

Section 2. Assignment and Grant of Security Interest. As security for the prompt
payment and performance of the Secured Obligations, the Assignor hereby assigns,
transfers, conveys and grants to the Administrative Agent, for the benefit of
the Secured Creditors, a security interest in, a general lien upon and/or a
right of set-off against (whether now owned or hereafter acquired by the
Assignor and whether acquired in the United States or elsewhere in the world)
all right, title and interest of the Assignor in and to the following, whether
now existing or hereafter acquired:

 

(i) all of the Patents issued by the United States Patent and Trademark Office
(including, without limitation, those listed on Schedule A hereto);

 

(ii) all applications for Patents to be issued by the United States Patent and
Trademark Office (including, without limitation, those listed on Schedule A to
this Agreement);

 

(iii) all Patents issued by any other country or any office, agency or other
Governmental Authority thereof;

 

(iv) all applications for Patents to be issued by any office, agency or other
Governmental Authority referred to in clause (iii) above;

 

(v) all registrations and recordings with respect to any of the foregoing;

 



 

 

 

(vi) all reissues, continuations, continuations-in-part, extensions and
divisions of any of the foregoing;

 

(vii) all licenses and other agreements relating in whole or in part to any
Patents, inventions, processes, production methods, proprietary information or
know-how covered by any of the foregoing, including all rights to payments in
respect thereof;

 

(viii) all rights to sue for past, present or future infringements of any of the
foregoing;

 

(ix) all goodwill related to any of the foregoing;

 

(x) to the extent not included above, all general intangibles (as such term is
defined in the UCC) of the Assignor related to the foregoing; and

 

(xi) all proceeds of any and all of the foregoing.

 

Section 3. Reference to Separate Security Agreement. This Agreement has been
entered into by the Assignor and the Administrative Agent primarily for
recording purposes as contemplated by the Security Agreement. In the event of
any inconsistency between any of the terms or provisions hereof and the terms
and provisions of such Security Agreement, the terms and provisions of such
Security Agreement shall govern.

 

Section 4. Governing Law. This Agreement and the rights of the parties hereunder
shall be construed and interpreted in accordance with the laws of the State of
New York, without application of the rules regarding conflicts of laws.

 

Section 5. Miscellaneous. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed copy of this Agreement.

 

[Signature Page Follows.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first set forth
above.

 

      PURPLE INNOVATION, LLC,       as Assignor                 By:          
Name:         Title:           Accepted and acknowledged by:                
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent                 By:      
    Name:         Title:      

 

[Signature Page to Collateral Assignment of Patents]

 

 

 

 

Schedule A

to Collateral Assignment of Patents

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC Screed Mold Method Feb 7, 2004 United States
of America Issued 10/775,043 7666341B2   Purple Innovation, LLC GEL WITH WIDE
DISTRIBUTION OF MW IN MID-BLOCK Feb 1, 2006 United States of America Issued
11/345,622 7964664   Purple Innovation, LLC MULTI-WALLED GELASTIC MATERIAL Nov
20, 2006 United States of America Issued 11/602,099 7730566   Purple Innovation,
LLC (XOgel) Three-Dimensionally Patterned Gel Cushions or Alternating Pattern
Gel Aug 25, 2008 United States of America Issued 12/229,724 8075981   Purple
Innovation, LLC (X-Gel) Ribbed Gel Oct 3, 2008 United States of America Issued
12/287,057 8424137   Purple Innovation, LLC Cushions Comprising Gel Springs (as
amended) Oct 3, 2008 United States of America Issued 12/287,047 8434748   Purple
Innovation, LLC MULTI-WALLED GELASTIC MATERIAL Apr 26, 2010 United States of
America Issued 12/767,181 7827636   Purple Innovation, LLC MULTI-WALLED GELASTIC
MATERIAL Apr 26, 2010 United States of America Issued 12/767,263 7823234  
Purple Innovation, LLC MULTI-WALLED GELASTIC MATERIAL Apr 26, 2010 United States
of America Issued 12/767,215 7823233   Purple Innovation, LLC CUSHIONS
COMPRISING DEFORMABLE MEMBERS AND RELATED METHODS May 20, 2010 United States of
America Issued 12/784,247 8932692   Purple Innovation, LLC CUSHIONS COMPRISING
CORE STRUCTURES AND RELATED METHODS May 20, 2010 United States of America Issued
12/784,346 8628067  

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC MULTI-WALLED GELASTIC MATERIAL Aug 19, 2010
United States of America Issued 12/859,351 8607387   Purple Innovation, LLC GEL
PUTTIES, ARTICLES COMPRISING SAME, AND METHODS OF FORMING SUCH GEL PUTTIES AND
ARTICLES Apr 29, 2011 United States of America Issued 13/098,182 9315648  
Purple Innovation, LLC BREATHABLE GEL Mar 15, 2012 United States of America
Issued 13/420,999 9603461   Purple Innovation, LLC CUSHIONING ELEMENTS
COMPRISING ELASTOMERIC MATERIAL AND METHODS OF FORMING SAME Apr 24, 2012 United
States of America Issued 13/454,874 8784982   Purple Innovation, LLC CUSHIONING
ELEMENTS COMPRISING BUCKLING WALLS AND METHODS OF FORMING SUCH CUSHIONING
ELEMENTS Aug 3, 2012 United States of America Issued 13/566,763 8919750   Purple
Innovation, LLC SMALL FOOTPRINT APPARATUS, METHOD, AND TOOLING FOR MOLDING LARGE
THERMOPLASTIC PARTS Dec 30, 2013 United States of America Issued 14/144,362
9446542   Purple Innovation, LLC PORTABLE CUSHIONS INCLUDING DEFORMABLE WALL
MEMBERS, AND RELATED METHODS Mar 14, 2014 United States of America Issued
14/213,229 9051169  

 

 

 

 



CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC GRIPPY INTEGRALLY MOLDED MATS Mar 9, 2015
United States of America Pending 62/130,364     Purple Innovation, LLC CUSHIONS
COMPRISING A NON-SLIP ELASTOMERIC CUSHIONING ELEMENT Mar 2, 2016 United States
of America Pending 15/058,637     Purple Innovation, LLC ELASTOMERIC CUSHION
MEMBERS INCLUDING PERFORATED SKINS AND RELATED METHODS Mar 7, 2016 Taiwan R.O.C.
Pending 106107011     Purple Innovation, LLC BAG FOR SHIPPING A CUSHION AND
RELATED METHODS Mar 7, 2016 United States of America Issued 15/063,114 9796522  
Purple Innovation, LLC MATTRESS TOPPERS, AIR TABLES FOR MAKING MATTRESS TOPPERS,
AND RELATED METHODS Mar 7, 2016 United States of America Allowed 15/063,192    
Purple Innovation, LLC MATTRESSES AND MATTRESS TOPPERS INCLUDING KNITTED FABRIC,
AND RELATED METHODS Mar 7, 2016 United States of America Pending 15/062,621    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC CUSHIONS INCLUDING A COATED ELASTOMERIC
CUSHIONING ELEMENT AND RELATED METHODS Mar 7, 2016 United States of America
Pending 15/062,674     Purple Innovation, LLC ELASTOMERIC CUSHION MEMBERS
INCLUDING PERFORATED SKINS AND RELATED METHODS Mar 7, 2016 United States of
America Pending 15/062,847     Purple Innovation, LLC CUSHION COVER WITH
INTEGRALLY KNIT, HIGH-RELIEF GRAPHIC FEATURE AND CUSHIONS EMPLOYING SUCH CUSHION
COVERS Mar 7, 2016 United States of America Pending 15/063,143     Purple
Innovation, LLC PACKAGED MATTRESS CUSHION Mar 7, 2016 United States of America
Issued 29/557,162 D784731   Purple Innovation, LLC MATTRESS CUSHION Mar 10, 2016
United States of America Issued 29/557,601 D799858   Purple Innovation, LLC
MATTRESS CUSHION Aug 9, 2016 Australia Issued 201614286   201614795 Purple
Innovation, LLC PACKAGED MATTRESS CUSHION Aug 9, 2016 Australia Issued 201614284
  201614284 Purple Innovation, LLC MATTRESS CUSHION Aug 12, 2016 European Union
Issued 003338482-00020003   003338482-00020003 Purple Innovation, LLC PACKAGED
MATTRESS CUSHION Aug 12, 2016 European Union Issued 003338482-0001  
003338482-0001

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC MATTRESS CUSHION Aug 15, 2016 Canada Issued
169,909   169909 Purple Innovation, LLC PACKAGED MATTRESS CUSHION Aug 15, 2016
Canada Issued 169,908   169908 Purple Innovation, LLC MATTRESS CUSHION Aug 26,
2016 China Issued 201630427017.5   ZL 201630427017.5 Purple Innovation, LLC
PACKAGED MATTRESS CUSHION Sep 6, 2016 China Issued 201630463279.7   ZL
201630463279.7 Purple Innovation, LLC MATTRESS PROTECTORS, MATTRESSES COVERED BY
MATTRESS PROTECTORS, AND RELATED METHODS Sep 21, 2016 United States of America
Issued 15/272,162 10555618   Purple Innovation, LLC BED LINENS, AND RELATED
BEDDING ASSEMBLIES AND METHODS Oct 20, 2016 United States of America Pending
15/298,759     Purple Innovation, LLC PILLOW INCLUDING GELATINOUS ELASTOMER
CUSHION HAVING DEFORMABLE WALL MEMBERS AND RELATED METHODS Oct 25, 2016 United
States of America Allowed 15/333,486     Purple Innovation, LLC BED LINEN
PACKAGING Oct 25, 2016 United States of America Issued 15/334,093 10202234  
Purple Innovation, LLC PACKAGING FOR BED LINEN Dec 12, 2016 United States of
America Issued 29/587,296 D831478  

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC CUSHION COVER WITH INTEGRALLY KNIT,
HIGH-RELIEF GRAPHIC FEATURE AND CUSHIONS EMPLOYING SUCH CUSHION COVERS Mar 3,
2017 Australia Issued 2017228991 2017228991   Purple Innovation, LLC MATTRESSES
AND MATTRESS TOPPERS INCLUDING KNITTED FABRIC, AND RELATED METHODS Mar 3, 2017
Japan Pending 2018-545846     Purple Innovation, LLC BAG FOR SHIPPING A CUSHION
AND RELATED METHODS Mar 3, 2017 Taiwan R.O.C. Pending 106107013     Purple
Innovation, LLC MATTRESS TOPPERS, AIR TABLES FOR MAKING MATTRESS TOPPERS, AND
RELATED METHODS Mar 3, 2017 Taiwan R.O.C. Pending 106107014     Purple
Innovation, LLC CUSHION COVER WITH INTEGRALLY KNIT, HIGH-RELIEF GRAPHIC FEATURE
AND CUSHIONS EMPLOYING SUCH CUSHION COVERS Mar 3, 2017 Taiwan R.O.C. Pending
106107012    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC MATTRESSES AND MATTRESS TOPPERS INCLUDING
KNITTED FABRIC, AND RELATED METHODS Mar 3, 2017 Australia Pending 2020200278    
Purple Innovation, LLC MATTRESSES AND MATTRESS TOPPERS INCLUDING KNITTED FABRIC,
AND RELATED METHODS Mar 3, 2017 Australia Pending 2017228982     Purple
Innovation, LLC BAG FOR SHIPPING A CUSHION AND RELATED METHODS Mar 3, 2017
Australia Issued 2017228993 2017228993   Purple Innovation, LLC CUSHIONS
INCLUDING A COATED ELASTOMERIC CUSHIONING ELEMENT AND RELATED METHODS Mar 3,
2017 Australia Issued 2017228983 2017228983   Purple Innovation, LLC MATTRESSES
AND MATTRESS TOPPERS INCLUDING KNITTED FABRIC, AND RELATED METHODS Mar 3, 2017
Canada Allowed 3,016,700    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC CUSHION COVER WITH INTEGRALLY KNIT,
HIGH-RELIEF GRAPHIC FEATURE AND CUSHIONS EMPLOYING SUCH CUSHION COVERS Mar 3,
2017 Canada Allowed 3,016,707     Purple Innovation, LLC BAG FOR SHIPPING A
CUSHION AND RELATED METHODS Mar 3, 2017 Canada Allowed 3,016,874     Purple
Innovation, LLC CUSHIONS INCLUDING A COATED ELASTOMERIC CUSHIONING ELEMENT AND
RELATED METHODS Mar 3, 2017 Canada Issued 3,016,702 3016702   Purple Innovation,
LLC CUSHIONS INCLUDING A COATED ELASTOMERIC CUSHIONING ELEMENT AND RELATED
METHODS Mar 3, 2017 China Pending 2017800160214     Purple Innovation, LLC
CUSHION COVER WITH INTEGRALLY KNIT, HIGH-RELIEF GRAPHIC FEATURE AND CUSHIONS
EMPLOYING SUCH CUSHION COVERS Mar 3, 2017 China Pending 2017800160055    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC BAG FOR SHIPPING A CUSHION AND RELATED
METHODS Mar 3, 2017 China Pending 2017800161537     Purple Innovation, LLC
MATTRESSES AND MATTRESS TOPPERS INCLUDING KNITTED FABRIC, AND RELATED METHODS
Mar 3, 2017 European Patent Office Pending 17763791.5     Purple Innovation, LLC
CUSHIONS INCLUDING A COATED ELASTOMERIC CUSHIONING ELEMENT AND RELATED METHODS
Mar 3, 2017 European Patent Office Pending 17763792.3     Purple Innovation, LLC
CUSHION COVER WITH INTEGRALLY KNIT, HIGH-RELIEF GRAPHIC FEATURE AND CUSHIONS
EMPLOYING SUCH CUSHION COVERS Mar 3, 2017 European Patent Office Pending
17763799.8     Purple Innovation, LLC BAG FOR SHIPPING A CUSHION AND RELATED
METHODS Mar 3, 2017 European Patent Office Pending 17763801.2     Purple
Innovation, LLC MATTRESS TOPPERS, AIR TABLES FOR MAKING MATTRESS TOPPERS, AND
RELATED METHODS Mar 3, 2017 European Patent Office Pending 17763802.0    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC CUSHION COVER WITH INTEGRALLY KNIT,
HIGH-RELIEF GRAPHIC FEATURE AND CUSHIONS EMPLOYING SUCH CUSHION COVERS Mar 3,
2017 Japan Pending 2018-545841     Purple Innovation, LLC CUSHIONS INCLUDING A
COATED ELASTOMERIC CUSHIONING ELEMENT AND RELATED METHODS Mar 3, 2017 Japan
Issued 2018-545840 2019-510849   Purple Innovation, LLC MATTRESSES AND MATTRESS
TOPPERS INCLUDING KNITTED FABRIC, AND RELATED METHODS Mar 3, 2017 Republic of
Korea Issued 10-2018-7028892 10-2124152   Purple Innovation, LLC CUSHION COVER
WITH INTEGRALLY KNIT, HIGH-RELIEF GRAPHIC FEATURE AND CUSHIONS EMPLOYING SUCH
CUSHION COVERS Mar 3, 2017 Republic of Korea Issued 10-2018-7028894 10-2124154  

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC CUSHIONS INCLUDING A COATED ELASTOMERIC
CUSHIONING ELEMENT AND RELATED METHODS Mar 3, 2017 Republic of Korea Issued
10-2018-7028893 10-2124153   Purple Innovation, LLC MATTRESSES AND MATTRESS
TOPPERS INCLUDING KNITTED FABRIC, AND RELATED METHODS Mar 3, 2017 Republic of
Korea Pending 10-2018-7028892     Purple Innovation, LLC MATTRESSES AND MATTRESS
TOPPERS INCLUDING KNITTED FABRIC, AND RELATED METHODS Mar 7, 2017 Taiwan R.O.C.
Pending 106107364     Purple Innovation, LLC Cushions including a coated
elastomeric cushioning element and related methods Mar 7, 2017 Taiwan R.O.C.
Pending 106107365     Purple Innovation, LLC METHODS FOR PACKING, SHIPPING, AND
UNPACKING A CUSHION Jun 1, 2017 United States of America Pending 15/611,567    
Purple Innovation, LLC PACKAGING FOR BED LINEN Jun 10, 2017 India Issued
294575-IN   294575 Purple Innovation, LLC PACKAGING FOR BED LINEN Jun 12, 2017
Japan Issued 12530/2017 1594708   Purple Innovation, LLC PACKAGING FOR BED LINEN
Jun 12, 2017 Australia Issued 201713513   201713513

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC PACKAGING FOR BED LINEN Jun 12, 2017 Canada
Issued 175,312   175312 Purple Innovation, LLC PACKAGING FOR BED LINEN Jun 12,
2017 China Issued 201730238284.2   ZL 201730238284.2 Purple Innovation, LLC
PACKAGING FOR BED LINEN Jun 12, 2017 European Union Issued 004043354  
004043354-0001/-0002 Purple Innovation, LLC PACKAGING FOR BED LINEN Jun 12, 2017
Republic of Korea Issued 30-2017-0026582   30-0956695 Purple Innovation, LLC
PACKAGING FOR BED LINEN Jun 12, 2017 South Africa Issued A2017/00945  
A2017/00945 Purple Innovation, LLC MATTRESS CUSHION Jun 13, 2017 United States
of America Issued 29/607,428 D864613   Purple Innovation, LLC CUSHIONS INCLUDING
A COATED ELASTOMERIC CUSHIONING ELEMENT AND RELATED METHODS Jul 20, 2017 United
States of America Pending 15/654,948     Purple Innovation, LLC MATTRESSES
INCLUDING SPACER FABRIC AND RELATED METHODS Jul 28, 2017 United States of
America Pending 15/662,934     Purple Innovation, LLC CUSHIONS AND SHOE INSOLES
COMPRISING ELASTOMERIC MATERIAL AND METHODS OF FORMING SAME Sep 11, 2017 United
States of America Pending 15/700,786    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC PILLOW INCLUDING GELATINOUS ELASTOMER
CUSHION HAVING DEFORMABLE WALL MEMBERS AND RELATED METHODS Sep 20, 2017 Taiwan
R.O.C. Issued 106132218 I644641   Purple Innovation, LLC MATTRESS PROTECTORS,
MATTRESSES COVERED BY MATTRESS PROTECTORS, AND RELATED METHODS Sep 20, 2017
Taiwan R.O.C. Pending 106132217     Purple Innovation, LLC PILLOW INCLUDING
GELATINOUS ELASTOMER CUSHION HAVING DEFORMABLE WALL MEMBERS AND RELATED METHODS
Sep 20, 2017 Japan Pending 2019-167768     Purple Innovation, LLC PILLOW
INCLUDING GELATINOUS ELASTOMER CUSHION HAVING DEFORMABLE WALL MEMBERS AND
RELATED METHODS Sep 20, 2017 Australia Pending 2017332148    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC MATTRESS PROTECTORS, MATTRESSES COVERED BY
MATTRESS PROTECTORS, AND RELATED METHODS Sep 20, 2017 Australia Pending
2017332702     Purple Innovation, LLC PILLOW INCLUDING GELATINOUS ELASTOMER
CUSHION HAVING DEFORMABLE WALL MEMBERS AND RELATED METHODS Sep 20, 2017 Canada
Pending 3,037,403     Purple Innovation, LLC MATTRESS PROTECTORS, MATTRESSES
COVERED BY MATTRESS PROTECTORS, AND RELATED METHODS Sep 20, 2017 Canada Pending
3,040,473     Purple Innovation, LLC PILLOW INCLUDING GELATINOUS ELASTOMER
CUSHION HAVING DEFORMABLE WALL MEMBERS AND RELATED METHODS Sep 20, 2017 China
Pending 2017800053903    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC MATTRESS PROTECTORS, MATTRESSES COVERED BY
MATTRESS PROTECTORS, AND RELATED METHODS Sep 20, 2017 China Pending
2017800688615     Purple Innovation, LLC PILLOW INCLUDING GELATINOUS ELASTOMER
CUSHION HAVING DEFORMABLE WALL MEMBERS AND RELATED METHODS Sep 20, 2017 European
Patent Office Pending 17853779.1     Purple Innovation, LLC MATTRESS PROTECTORS,
MATTRESSES COVERED BY MATTRESS PROTECTORS, AND RELATED METHODS Sep 20, 2017
European Patent Office Pending EP17853795.7.     Purple Innovation, LLC PILLOW
INCLUDING GELATINOUS ELASTOMER CUSHION HAVING DEFORMABLE WALL MEMBERS AND
RELATED METHODS Sep 20, 2017 Japan Issued 2019-514114 6605780  

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC PILLOW INCLUDING GELATINOUS ELASTOMER
CUSHION HAVING DEFORMABLE WALL MEMBERS AND RELATED METHODS Sep 20, 2017 Republic
of Korea Pending 10-2019-7009876     Purple Innovation, LLC MATTRESS PROTECTORS,
MATTRESSES COVERED BY MATTRESS PROTECTORS, AND RELATED METHODS Sep 20, 2017
Republic of Korea Pending 10-2019-7011425     Purple Innovation, LLC BED LINEN
PACKAGING Oct 18, 2017 Australia Pending 2017352429     Purple Innovation, LLC
BED LINENS, AND RELATED BEDDING ASSEMBLIES AND METHODS Oct 18, 2017 Australia
Pending 2017346846     Purple Innovation, LLC BED LINEN PACKAGING Oct 18, 2017
Canada Pending 3,037,390     Purple Innovation, LLC BED LINENS, AND RELATED
BEDDING ASSEMBLIES AND METHODS Oct 18, 2017 Canada Pending 3,040,500     Purple
Innovation, LLC BED LINENS, AND RELATED BEDDING ASSEMBLIES AND METHODS Oct 18,
2017 China Pending 2017800645639    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC BED LINEN PACKAGING Oct 18, 2017 China
Pending 2017800659523     Purple Innovation, LLC TALL AND STURDY METAL MATTRESS
PLATFORMS Oct 18, 2017 European Patent Office Pending 17865811.8     Purple
Innovation, LLC BED LINEN PACKAGING Oct 18, 2017 European Patent Office Pending
17864930.7     Purple Innovation, LLC BED LINENS, AND RELATED BEDDING ASSEMBLIES
AND METHODS Oct 18, 2017 European Patent Office Pending 17861434.3     Purple
Innovation, LLC BED LINEN PACKAGING Oct 18, 2017 Japan Pending 2019-514115    
Purple Innovation, LLC BED LINENS, AND RELATED BEDDING ASSEMBLIES AND METHODS
Oct 18, 2017 Japan Pending 2019-520434     Purple Innovation, LLC BED LINEN
PACKAGING Oct 18, 2017 Republic of Korea Pending 10-2019-7009881     Purple
Innovation, LLC BED LINENS, AND RELATED BEDDING ASSEMBLIES AND METHODS Oct 18,
2017 Republic of Korea Pending 10-2019-7013883     Purple Innovation, LLC Beds
Linens, and Related Bedding Assemblies and Methods Oct 20, 2017 Taiwan R.O.C.
Pending 106/136182     Purple Innovation, LLC TALL AND STURDY METAL MATTRESS
PLATFORMS Oct 25, 2017 Taiwan R.O.C. Allowed 106136734     Purple Innovation,
LLC BED LINEN PACKAGING Oct 25, 2017 Taiwan R.O.C. Allowed 106136732    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC MOLDING SYSTEMS, MOLD EXTRACTOR SYSTEMS, AND
RELATED METHODS Nov 17, 2017 United States of America Issued 15/816,895 10661492
  Purple Innovation, LLC CUSHIONS INCLUDING ONE OR MORE REINFORCED PORTIONS AND
RELATED METHODS Nov 17, 2017 United States of America Pending 15/817,039    
Purple Innovation, LLC MATTRESSES INCLUDING AN ELASTOMERIC CUSHIONING ELEMENT
AND A POCKETED COIL LAYER AND RELATED METHODS Nov 17, 2017 United States of
America Pending 15/816,983     Purple Innovation, LLC CUSHIONS INCLUDING ONE OR
MORE ZONES OF DIFFERENT MATERIALS AND RELATED METHODS OF MANUFACTURE FOR
IMPROVED YIELD Nov 17, 2017 United States of America Pending 62/588,211    
Purple Innovation, LLC ADJUSTABLE BED FOUNDATIONS AND RELATED METHODS Dec 7,
2017 United States of America Pending 15/835,052    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC ADJUSTABLE BED FOUNDATIONS AND RELATED
METHODS Dec 7, 2017 Australia Pending       Purple Innovation, LLC ADJUSTABLE
BED FOUNDATIONS AND RELATED METHODS Dec 7, 2017 Canada Pending       Purple
Innovation, LLC ADJUSTABLE BED FOUNDATIONS AND RELATED METHODS Dec 7, 2017 China
Pending 201780084472.1     Purple Innovation, LLC ADJUSTABLE BED FOUNDATIONS AND
RELATED METHODS Dec 7, 2017 European Patent Office Pending EP17881826.6    
Purple Innovation, LLC ADJUSTABLE BED FOUNDATIONS AND RELATED METHODS Dec 7,
2017 Republic of Korea Pending 10-2019-7020571     Purple Innovation, LLC
ADJUSTABLE BED FOUNDATIONS AND RELATED METHODS Dec 15, 2017 Taiwan R.O.C.
Pending 106144221     Purple Innovation, LLC PET CUSHION Jan 3, 2018 United
States of America Pending 15/861,278     Purple Innovation, LLC AIR TABLES FOR
MAKING MATTRESS TOPPERS AND RELATED METHODS Jan 25, 2018 United States of
America Pending 15/880,163     Purple Innovation, LLC BED LINEN PACKAGING Feb
22, 2018 United States of America Allowed 15/902,737    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC PILLOW INCLUDING GELATINOUS ELASTOMER
CUSHION MATERIALS Mar 26, 2018 United States of America Allowed 15/936,175    
Purple Innovation, LLC BAG FOR ENCLOSING A CUSHION May 1, 2018 United States of
America Pending 15/968,570     Purple Innovation, LLC CUSHIONS INCLUDING A
COATED ELASTOMERIC CUSHIONING ELEMENT AND RELATED METHODS Jul 10, 2018 Australia
Pending 2018304056     Purple Innovation, LLC CUSHIONS INCLUDING A COATED
ELASTOMERIC CUSHIONING ELEMENT AND RELATED METHODS Jul 10, 2018 Canada Pending
3,054,345     Purple Innovation, LLC CUSHIONS INCLUDING A COATED ELASTOMERIC
CUSHIONING ELEMENT AND RELATED METHODS Jul 10, 2018 European Patent Office
Pending EP18835912.9     Purple Innovation, LLC CUSHIONS INCLUDING A COATED
ELASTOMERIC CUSHIONING ELEMENT AND RELATED METHODS Jul 10, 2018 Japan Pending
2019-545329    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC CUSHIONS INCLUDING A COATED ELASTOMERIC
CUSHIONING ELEMENT AND RELATED METHODS Jul 10, 2018 Republic of Korea Pending
10-2019-7028936     Purple Innovation, LLC MATTRESSES INCLUDING SPACER FABRIC
AND RELATED METHODS Jul 16, 2018 PCT Pending 2018/042331     Purple Innovation,
LLC MATTRESSES INCLUDING SPACER FABRIC AND RELATED METHODS Jul 16, 2018
Australia Pending 2018307218     Purple Innovation, LLC MATTRESSES INCLUDING
SPACER FABRIC AND RELATED METHODS Jul 16, 2018 Canada Pending 3,070,066    
Purple Innovation, LLC MATTRESSES INCLUDING SPACER FABRIC AND RELATED METHODS
Jul 16, 2018 European Patent Office Pending EP18838906.8.     Purple Innovation,
LLC MATTRESSES INCLUDING SPACER FABRIC AND RELATED METHODS Jul 16, 2018 Japan
Pending 2020-504409     Purple Innovation, LLC MATTRESSES INCLUDING SPACER
FABRIC AND RELATED METHODS Jul 16, 2018 Republic of Korea Pending
10-2020-7003012    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC MOLDING SYSTEMS, MOLD EXTRACTOR SYSTEMS, AND
RELATED METHODS Jul 17, 2018 China Pending 2018107858257     Purple Innovation,
LLC CUSHIONS INCLUDING A COATED ELASTOMERIC CUSHIONING ELEMENT AND RELATED
METHODS Jul 17, 2018 China Pending 2018107865369     Purple Innovation, LLC
CUSHIONS INCLUDING A COATED ELASTOMERIC CUSHIONING ELEMENT AND RELATED METHODS
Jul 20, 2018 Taiwan R.O.C. Issued 107125120 I673028   Purple Innovation, LLC
MATTRESSES INCLUDING SPACER FABRIC AND RELATED METHODS Jul 20, 2018 China
Pending 2018108002376     Purple Innovation, LLC MATTRESSES INCLUDING AN
ELASTOMERIC CUSHIONING ELEMENT AND A POCKETED COIL LAYER AND RELATED METHODS Jul
23, 2018 China Pending 2018108116841    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC CUSHIONS INCLUDING ONE OR MORE REINFORCED
PORTIONS AND RELATED METHODS Jul 23, 2018 China Pending 2018108252600     Purple
Innovation, LLC MATTRESSES INCLUDING SPACER FABRIC AND RELATED METHODS Jul 27,
2018 Taiwan R.O.C. Issued 107126144 I674861   Purple Innovation, LLC MATTRESSES
INCLUDING SPACER FABRIC AND RELATED METHODS Jul 27, 2018 Taiwan R.O.C. Pending
108126616     Purple Innovation, LLC PILLOW COVERS AND PILLOWS Aug 9, 2018
United States of America Pending 62/716,888     Purple Innovation, LLC BLANKET
Aug 29, 2018 United States of America Allowed 29/661,680     Purple Innovation,
LLC CUSHIONS AND SHOE INSOLES COMPRISING ELASTOMERIC MATERIAL AND METHODS OF
FORMING SAME Sep 6, 2018 Australia Issued 2018226458 2018226458   Purple
Innovation, LLC CUSHIONS AND SHOE INSOLES COMPRISING ELASTOMERIC MATERIAL AND
METHODS OF FORMING SAME Sep 6, 2018 Australia Pending 2020202869    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC CUSHIONS AND SHOE INSOLES COMPRISING
ELASTOMERIC MATERIAL AND METHODS OF FORMING SAME Sep 7, 2018 Canada Pending
3,016,790     Purple Innovation, LLC MATTRESS TOPPERS, AIR TABLES FOR MAKING
MATTRESS TOPPERS, AND RELATED METHODS Sep 7, 2018 China Pending 2017800159429  
  Purple Innovation, LLC MATTRESSES AND MATTRESS TOPPERS INCLUDING KNITTED
FABRIC, AND RELATED METHODS Sep 7, 2018 China Pending 2017800159999     Purple
Innovation, LLC CUSHIONS AND SHOE INSOLES COMPRISING ELASTOMERIC MATERIAL AND
METHODS OF FORMING SAME Sep 11, 2018 China Pending 2018110537995     Purple
Innovation, LLC CUSHIONS AND SHOE INSOLES COMPRISING ELASTOMERIC MATERIAL AND
METHODS OF FORMING SAME Sep 11, 2018 European Patent Office Pending 18193646.9  
 

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC CUSHIONS AND SHOE INSOLES COMPRISING
ELASTOMERIC MATERIAL AND METHODS OF FORMING SAME Sep 11, 2018 Japan Pending
2018-169329     Purple Innovation, LLC MOLDING SYSTEMS, MOLD EXTRACTOR SYSTEMS,
AND RELATED METHODS Nov 13, 2018 PCT Pending 2018/060701     Purple Innovation,
LLC MATTRESSES INCLUDING AN ELASTOMERIC CUSHIONING ELEMENT AND A POCKETED COIL
LAYER AND RELATED METHODS Nov 13, 2018 PCT Pending 2018/060680     Purple
Innovation, LLC MOLDING SYSTEMS, MOLD EXTRACTOR SYSTEMS, AND RELATED METHODS Nov
13, 2018 Australia Pending       Purple Innovation, LLC MATTRESSES INCLUDING AN
ELASTOMERIC CUSHIONING ELEMENT AND A POCKETED COIL LAYER AND RELATED METHODS Nov
13, 2018 Australia Pending      

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC MOLDING SYSTEMS, MOLD EXTRACTOR SYSTEMS, AND
RELATED METHODS Nov 13, 2018 Canada Pending 3082817     Purple Innovation, LLC
MATTRESSES INCLUDING AN ELASTOMERIC CUSHIONING ELEMENT AND A POCKETED COIL LAYER
AND RELATED METHODS Nov 13, 2018 Canada Pending 3084510     Purple Innovation,
LLC MOLDING SYSTEMS, MOLD EXTRACTOR SYSTEMS, AND RELATED METHODS Nov 13, 2018
European Patent Office Pending EP18812496.0     Purple Innovation, LLC
MATTRESSES INCLUDING AN ELASTOMERIC CUSHIONING ELEMENT AND A POCKETED COIL LAYER
AND RELATED METHODS Nov 13, 2018 European Patent Office Pending EP18812494.5    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC MATTRESSES INCLUDING AN ELASTOMERIC
CUSHIONING ELEMENT AND A POCKETED COIL LAYER AND RELATED METHODS Nov 13, 2018
Japan Pending 2020-527078     Purple Innovation, LLC MATTRESSES INCLUDING AN
ELASTOMERIC CUSHIONING ELEMENT AND A POCKETED COIL LAYER AND RELATED METHODS Nov
13, 2018 Republic of Korea Pending 10-2020-7016996     Purple Innovation, LLC
CUSHIONS INCLUDING ONE OR MORE ZONES OF DIFFERENT MATERIALS AND RELATED METHODS
OF MANUFACTURE FOR IMPROVED YIELD Nov 16, 2018 United States of America Pending
16/193,807    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC CUSHIONS INCLUDING ONE OR MORE ZONES OF
DIFFERENT MATERIALS AND RELATED METHODS OF MANUFACTURE FOR IMPROVED YIELD Nov
16, 2018 PCT Pending PCT/US2018/061584     Purple Innovation, LLC CUSHIONS
INCLUDING ONE OR MORE ZONES OF DIFFERENT MATERIALS AND RELATED METHODS OF
MANUFACTURE FOR IMPROVED YIELD Nov 16, 2018 Canada Pending 3082585     Purple
Innovation, LLC CUSHIONS INCLUDING ONE OR MORE ZONES OF DIFFERENT MATERIALS AND
RELATED METHODS OF MANUFACTURE FOR IMPROVED YIELD Nov 16, 2018 China Pending
201880086222.6    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC CUSHIONS INCLUDING ONE OR MORE ZONES OF
DIFFERENT MATERIALS AND RELATED METHODS OF MANUFACTURE FOR IMPROVED YIELD Nov
16, 2018 European Patent Office Pending EP18836710.6     Purple Innovation, LLC
CUSHIONS INCLUDING ONE OR MORE ZONES OF DIFFERENT MATERIALS AND RELATED METHODS
OF MANUFACTURE FOR IMPROVED YIELD Nov 16, 2018 Japan Pending 2020-526864    
Purple Innovation, LLC PILLOW INCLUDING GELATINOUS ELASTOMER CUSHION HAVING
DEFORMABLE WALL MEMBERS AND RELATED METHODS Jan 15, 2019 United States of
America Pending 29/676,858     Purple Innovation, LLC PILLOW INCLUDING
GELATINOUS ELASTOMER CUSHION HAVING DEFORMABLE WALL MEMBERS AND RELATED METHODS
Jan 15, 2019 United States of America Pending 29/676,862    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC PILLOW INCLUDING GELATINOUS ELASTOMER
CUSHION HAVING DEFORMABLE WALL MEMBERS AND RELATED METHODS Jan 15, 2019 United
States of America Pending 29/676,872     Purple Innovation, LLC MATTRESS Mar 27,
2019 Canada Issued 186,692 186692   Purple Innovation, LLC Cushion with Offset
Cells Jun 13, 2019 United States of America Pending 29/694,846     Purple
Innovation, LLC Cushion with Offset Cells Jun 13, 2019 United States of America
Pending 29/694,851     Purple Innovation, LLC Fabric Elongation Resistance
Evaluation Equipment Jun 13, 2019 United States of America Pending 62/861,119  
  Purple Innovation, LLC Pillows and Covers Jun 13, 2019 United States of
America Pending 62/861,138     Purple Innovation, LLC MATTRESS Jun 21, 2019
United States of America Pending 29/695,784     Purple Innovation, LLC MATTRESS
Jul 19, 2019 China Issued 201930385264.7   CN 3056842555 S Purple Innovation,
LLC MATTRESS COVER Sep 23, 2019 United States of America Pending 29/706,731    
Purple Innovation, LLC Pillow Oct 23, 2019 United States of America Pending
29/710,438     Purple Innovation, LLC CUSHION WITH OFFSET CELLS Dec 13, 2019
China Allowed 201930698255.3     Purple Innovation, LLC Cushion with Offset
Cells Dec 13, 2019 China Allowed 201930698383.8     Purple Innovation, LLC BED
Jan 16, 2020 United States of America Pending 29/720,825    

 



 

 

 

CREDIT
PARTY PATENT DATE
FILED COUNTRY STATUS APP. NO. PATENT
NO. REG. NO. Purple Innovation, LLC BLANKET WITH ELASTOMERIC WEIGHTING ELEMENTS
Feb 6, 2020 United States of America Pending 62/971,016     Purple Innovation,
LLC COMPOSITE MATTRESSES WITH AIR CHAMBERS Feb 13, 2020 United States of America
Pending 62/976,173     Purple Innovation, LLC Pillow Apr 3, 2020 Canada Pending
194370     Purple Innovation, LLC VENTILATED COMPOSITE MATTRESSES Apr 6, 2020
United States of America Pending 63/005,911     Purple Innovation, LLC Pillow
Apr 23, 2020 China Allowed 202030170587.7     Purple Innovation, LLC CUSHIONS
INCLUDING A COATED ELASTOMERIC CUSHIONING ELEMENT AND RELATED METHODS May 11,
2020 United States of America Pending 16/872,223     Purple Innovation, LLC
MOLDING SYSTEMS, MOLD EXTRACTOR SYSTEMS, AND RELATED METHODS May 26, 2020 United
States of America Pending 16/883,732     Purple Innovation, LLC Pillows and
Covers Jun 15, 2020 PCT Pending PCT/US2020/037777     Purple Innovation, LLC
Pillows and Covers Jun 15, 2020 United States of America Pending 16/901,783    
Purple Innovation, LLC REMOTELY CONTROLLING BEDS Jun 15, 2020 United States of
America Pending 63/039,281     Purple Innovation, LLC Gelastic Material Having
Variable Or Same Hardness And Balanced, Independent Buckling In A Mattress
System Mar 25, 2009 United States of America Issued 12410954 8549684  

 

 



 

